Citation Nr: 1036031	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-23 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an initial compensable rating for left thigh 
scars.

3.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

4.  Whether new and material evidence has been submitted that is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to February 
1946. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted entitlement to 
service connection for PTSD, assigning a 30 percent rating, and 
left thigh scars, assigning a noncompensable rating.  The October 
2007 decision also denied entitlement to service connection for 
bilateral sensorineural hearing loss and declined to reopen a 
previously denied claim of entitlement to service connection for 
a left eye disorder.  Timely appeals were noted with respect to 
the ratings assigned to PTSD and left thigh scars, the denial of 
service connection for bilateral sensorineural hearing loss, and 
the denial of the application to reopen the claim of entitlement 
to service connection for a left eye disorder. 

During the pendency of the Veteran's appeal, the RO awarded an 
increased evaluation for the service-connected PTSD from 30 
percent to 50 percent, effective July 26, 2007, and from 50 
percent to 70 percent, effective November 16, 2008.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
on a claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit allowed 
by law or regulations, and it follows that such a claim remains 
in controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further held 
that, where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  

In April 2010, the Board remanded these issues to the RO (via the 
Appeals Management Center (AMC)) so that a hearing could be 
scheduled.  The requested hearing was held before the undersigned 
Veterans Law Judge sitting at the RO on July 23, 2010.  A copy of 
the hearing transcript has been associated with the file.  The 
matters have since been returned to the Board for appellate 
review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The merits of the claim of entitlement to service connection for 
a left eye disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to his July 2010 hearing, the Veteran indicated that he 
wished to withdraw the appeal of his claim for an increased 
initial rating for PTSD.  

2.  Prior to his July 2010 hearing, the Veteran indicated that he 
wished to withdraw the appeal of his claim for an initial 
compensable rating for left thigh scars.  

3.  Resolving all doubt in the Veteran's favor, he exhibits a 
mixed bilateral hearing loss that is related to acoustic trauma 
he experienced in combat service.  

4.  A November 2002 rating decision denied service connection for 
a left eye disorder on the basis that the evidence failed to show 
an in-service eye injury or chronic eye symptomatology since 
service.  The Veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

5.  Presuming its credibility, evidence received since November 
2002 relates to an unestablished fact necessary to substantiate 
the claim, namely that the Veteran's eye disorder had its onset 
in events in service, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran with regard to the issue of entitlement to an increased 
initial disability evaluation for PTSD have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal by the 
Veteran with regard to the issue of entitlement to an initial 
compensable disability evaluation for left thigh scars have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

3.  Bilateral mixed hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

4.  The November 2002 rating decision denying service connection 
for a left eye disability is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

5.  The evidence added to the record since November 2002 is new 
and material; the claim of service connection for a left eye 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

An appeal consists of a timely filed notice of disagreement, and 
after a statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A.               § 7105(a); 38 
C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal may 
be withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must be 
in writing.  38 C.F.R. § 20.204(b).

The record reflects that the Veteran perfected an appeal of an 
October 2007 rating decision that granted service connection for 
PTSD, assigning a 30 percent evaluation, and left thigh scars, 
assigning a noncompensable evaluation.  The Veteran indicated on 
the record at his July 2010 hearing that he wished to withdraw 
his appeal with respect to these claims.  The Board finds that 
this statement qualifies as a valid withdrawal of the issues.  
See 38 C.F.R. § 20.204.  Accordingly, these claims will be 
dismissed.

As a preliminary  matter, the Board notes that the RO has a duty 
to notify and assist the Veteran under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied with 
respect to the Veteran's service connection claim for bilateral 
hearing loss and new and material evidence claim, the Board 
concludes that the VCAA does not preclude the adjudication of 
these portions of the Veteran's claim, because the Board is 
taking favorable action regarding both aspects of the claim.  



New and Material Evidence

A November 2002 rating action denied service connection for a 
left eye disorder on the grounds that the evidence did not show 
that the Veteran's left eye disorder had its onset during 
service, nor did the evidence show chronic residuals of an in-
service eye injury.  The rating decision and a letter informing 
the Veteran of his right to appeal were sent to the Veteran in 
December 2002.  There was no timely appeal filed.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).

In July 2007, the Veteran submitted an application to reopen his 
claim.  The newly submitted evidence includes lay statements from 
the Veteran describing  his in-service eye symptoms and a 
continuity of symptomatology since service; an April 2009 opinion 
from Dr. M. Reza Vagefi linking the Veteran's current left eye 
blindness to events in service; and a September 2009 VA 
examination, in which a medical student found that the Veteran's 
left eye disorder is the result of events in service, but an 
attending physician disagreed with those findings.  By rating 
decision dated October 2007, the RO declined to reopen the 
Veteran's claim.  A timely appeal was noted from that decision.

The Board does not have jurisdiction to consider a claim which 
has been previously adjudicated "unless new and material evidence 
is present, and before the Board may reopen such a claim, it must 
so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor redundant of 
evidence of record at the time of the last prior final denial, 
and must raise a reasonable possibility of substantiating the 
Veteran's claim. 38 C.F.R. § 3.156(a).  The evidence that is 
considered in determining whether new and material evidence has 
been submitted is that received by VA since the last final 
disallowance of the appellant's claim on any basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R.    § 20.302(a); Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board concludes that the additional evidence received since 
the last final denial of service connection for a left eye 
disorder is new and material as contemplated by the pertinent law 
and regulations.  Dr. Vagefi's April 2009 statement is competent 
evidence linking the Veteran's current left eye disorder to his 
service.  As such, this additional evidence serves as a basis to 
reopen the Veteran's claim for service connection for a left eye 
disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service connection for Bilateral Hearing Loss

The Veteran claims that his current bilateral hearing loss is 
related to acoustic trauma he experienced during combat service.  
He did not exhibit a hearing loss in service, but he was awarded 
a Silver Star for heroism while engaged in combat against the 
enemy.  His claim of acoustic trauma is credible and consistent 
with the circumstances of his service.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110 (West 2002).  Service connection may be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

A March 2008 audiogram from Bucks ENT Associates reflects a 
bilateral hearing loss in both ears.  In March 2008, another 
medical record from Bucks ENT Associates was received, reflecting 
that the Veteran's hearing loss "is directly related to noise 
exposure during his military service.  There is no clinical 
evidence of record to refute this opinion.  Considering the 
circumstances of the Veteran's service and resolving all doubt in 
the Veteran's favor, the Board finds that current bilateral mixed 
hearing loss is associated with the Veteran's period of active 
duty.  


ORDER

The claim of entitlement to an increased initial rating for PTSD, 
currently evaluated as 70 percent disabling, is dismissed.

The claim of entitlement to an initial compensable rating for 
left thigh scars is dismissed.

Service connection for bilateral mixed hearing loss is granted.  

New and material evidence to reopen a claim of service connection 
for a left eye disorder has been received, and to this extent, 
the appeal is allowed.  


REMAND

In September 2007, the Veteran advised the RO that he 
"receive[s] all my medical care for my service connected 
disabilities ... at VAMC [Philadelphia]."  Review of the claims 
folder shows that the only records from the Philadelphia VA 
Medical Center are dated from June 2008 to March 2009, and those 
records concern only mental health treatment.  In addition, a 
September 2009 VA ophthalmology references a May 2009 X-ray study 
of the Veteran's left eye which has not been made part of the 
record.  On remand, a request for all records of the Veteran's 
treatment at VAMC Philadelphia for a left eye disorder should be 
provided for inclusion with the claims folder.

An April 2009 private medical opinion from Dr. M. Reza Vagefi of 
the Scheie Eye Institute states that CT imaging of the Veteran's 
left eye orbit "reveals multiple metallic fragments."  It was 
his opinion that this "combat-related injury" resulted in the 
Veteran's blindness in his left eye.  The records of the 
Veteran's treatment at the Scheie Eye Institute,  including the 
referenced CT scan report, have not been made part of the record, 
and should be requested upon remand.  38 C.F.R. § 3.159(c)(2); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran received a VA ophthalmology examination in September 
2009, during which the VA examiner, a medical student, found that 
the Veteran's left eye blindness was due to "explosive injury in 
1945."  The chief of the Department of Optometry disagreed, 
pointing to a May 2009 radiology report, not of record, which 
found no evidence of retained metallic fragments, and finding 
that the Veteran's visual impairment was due to an "orbital 
mass" which was "not likely ... caused by military service."  
The physician did not, however, provide a rationale for his 
conclusion that the orbital mass was not likely the result of 
service, in light of the findings of left subconjunctival 
hemorrhage in March 1945 and a finding of "an increase in soft 
tissue density" on radiological evaluation in April 1945.  Upon 
remand, the matter should be referred back to the chief of the 
Department of Optometry at the VAMC Philadelphia for 
clarification.  

Finally, in October 2007, the Veteran indicated that he was 
receiving Social Security Administration (SSA) disability 
benefits.  The basis for the grant of SSA benefits is unclear.  
VA will make attempts to obtain records in the custody of a 
Federal department until it is determined that the records do not 
exist or that further efforts would be futile.  38 C.F.R. § 
3.159(c)(2).  As such, the RO should contact the SSA request that 
all of the records associated with the Veteran's claims for 
disability benefits be provided for inclusion with the claims 
folder.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, contact 
Scheie Eye Institute and request that all 
records of the Veteran's treatment be 
provided for inclusion with the claims 
folder.  If such records are unavailable, a 
negative response should be obtained and the 
Veteran must be notified.

2.  Request that all records of the Veteran's 
treatment for a left eye disorder at the VA 
Medical Center in Philadelphia, Pennsylvania, 
be provided for inclusion with the claims 
folder.  If such records are unavailable, a 
negative response must be obtained and the 
Veteran must be notified.

3.  Request from SSA all records associated 
with the Veteran's disability claim.  Request 
copies of any disability determinations and 
all medical records considered in making 
those determinations.  If such records are 
unavailable, a negative response must be 
obtained and the Veteran must be notified.

4.  Schedule the Veteran for a VA 
ophthalmological examination to determine the 
nature and etiology of any left eye 
disability.  The claims file must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  The 
examination report must indicate that the 
claims file was reviewed.

For each left eye disability exhibited, the 
examiner is requested to provide an opinion 
as to whether there is a 50 percent 
probability or greater that it had its 
clinical onset during service or is otherwise 
related to active duty.  The examiner must 
provide specific reasons and bases for any 
opinion rendered, and reconcile his opinion 
with the service treatment records, which 
show a normal eye upon service entry and 
treatment for left subconjunctival hemorrhage 
and "an increase in soft tissue density" 
following a combat-related injury in March 
1945; the April 2009 report by Dr. Vagefi, 
the September 2009 VA ophthalmology 
examination report, and the Veteran's lay 
statements concerning chronic eye pain since 
his discharge from active service.      

5.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issue on appeal continues to be denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

No action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


